UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios 777 E. Wisconsin Ave, 4th Floor Milwaukee, WI 53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-5301 Date of fiscal year end:December 31 Date of reporting period: June 30, 2011 Name of Fund: Jordan Opportunity Fund Period: 07/01/10 - 06/30/11 Date of Vote: 7/22/10 Company Name Meeting Date CUSIP Ticker McKesson Corporation 7/28/2010 58155Q-103 MCK Vote MRV Proposal Proposed by Issuer or Security Holder For For Election of Director:Andy D. Bryant Issuer For For Election of Director:Wayne A. Budd Issuer For For Election of Director:John H. Hammergren Issuer Against For Election of Director:Althon F. Irby III Issuer Against For Election of Director:M. Christine Jacobs Issuer For For Election of Director:Marie L. Knowles Issuer Against For Election of Director:David M. Lawrence, M.D. Issuer Against For Election of Director:Edward A. Mueller Issuer For For Election of Director:Jane E. Shaw, PH.D. Issuer For For Reapproval of Performance Measures Under Stock Plan Issuer For For Reapproval of Performance Measures Under Incentive Plan Issuer For For Appointment of Deloitte & Touche LLP as Accounting Firm Issuer For Against Significant Stock Retention For Two Years Beyond Retirement Security Holder Against Against Preparing Pay Differential Report Security Holder Date of Vote: 8/17/10 Company Name Meeting Date CUSIP Ticker H. J. Heinz Company 8/31/2010 423074-103 HNZ Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director William R. Johnson Issuer For For Elect Director Charles E. Bunch Issuer For For Elect Director Leanord S. Coleman Issuer For For Elect Director John G. Drosdick Issuer For For Elect Director Edith E. Holiday Issuer For For Elect Director Candace Kendle Issuer For For Elect Director Dean R. O'Hare Issuer For For Elect Director Nelson Peltz Issuer For For Elect Director Dennis H. Reilley Issuer For For Elect Director Lynn C. Swann Issuer For For Elect Director Thomas J. Usher Issuer For For Elect Director Michael F. Weinstein Issuer For For Ratify Auditors Issuer For Against Provide Right to Act by Written Consent Security Holder Date of Vote: 8/19/10 Company Name Meeting Date CUSIP Ticker NetEase.com, Inc. 9/2/2010 64110W-102 NTES Vote MRV Proposal Proposed by Issuer or Security Holder For For Reelect William Ding as Director Issuer For For Reelect Alice Cheng as Director Issuer For For Reelect Denny Lee as Director Issuer For For Reelect Joseph Tong as Director Issuer For For Reelect Lun Feng as Director Issuer For For Reelect Michael Leung as Director Issuer For For Reelect Michael Tong as Director Issuer For For Ratify PricewaterhouseCoopers Zahong Tian CPAs Limited Company as Auditors Issuer Date of Vote: 9/3/2010 Company Name Meeting Date CUSIP Ticker UAL Corporation 9/17/2010 902549-807 UAUA Vote MRV Proposal Proposed by Issuer or Security Holder For For Issue Shares in Connection with Acquisition Issuer For For Amend Certificate Issuer For For Adjourn Meeting Issuer Date of Vote: 11/3/2010 Company Name Meeting Date CUSIP Ticker Microsoft Corporation 11/16/2010 594918-104 MSFT Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Steven A. Ballmer Issuer For For Elect Director Dina Dublon Issuer For For Elect Director William H. Gates III Issuer For For Elect Director Raymond V. Gilmartin Issuer For For Elect Director Reed Hastings Issuer For For Elect Director Maria M. Klawe Issuer For For Elect Director David F. Marquardt Issuer For For Elect Director Charles H. Noski Issuer For For Elect Director Helmut Panke Issuer For For Ratify Auditors Issuer Against Against Amend Bylaws to Establish a Board Committee on Environmental Sustainability Security Holder Date of Vote: 11/8/2010 Company Name Meeting Date CUSIP Ticker Cisco Systems, Inc. 11/18/2010 17275R-102 CSCO Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Carol A. Bartz Issuer For For Elect Director M. Michele Burns Issuer For For Elect Director Michael D. Capellas Issuer For For Elect Director Larry R. Carter Issuer For For Elect Director John T. Chambers Issuer For For Elect Director Brian L. Halla Issuer For For Elect Director John L. Hennessy Issuer For For Elect Director Richard M. Kovacevich Issuer For For Elect Director Roderick C. McGeary Issuer For For Elect Director Michael K. Powell Issuer For For Elect Director Arun Sarin Issuer For For Elect Director Steven M. West Issuer For For Elect Director Jerry Yang Issuer For For Advisory Vote to Ratify Named Executive Officers' Compensation Issuer For For Ratify Auditors Issuer Against Against Amend Bylaws to Establish a Board Committee on Environmental Sustainability Security Holder For Against Report on Internet Fragmenation Security Holder Against Against Adopt Policy Prohibiting Sale of Products in China if they Contribute to Human Rights Abuses Security Holder Date of Vote: 11/16/2010 Company Name Meeting Date CUSIP Ticker JDS Uniphase Corporation 11/30/2010 46612J-507 JDSU Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Martin A. Kaplan Issuer For For Elect Director Kevin J. Kennedy Issuer For For Amend Omnibus Stock Plan Issuer For For Ratify Auditors Issuer Date of Vote: 3/7/2011 Company Name Meeting Date CUSIP Ticker Qualcomm, Incorporated 3/8/2011 747525-103 QCOM Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Barbara T. Alexander Issuer For For Elect Director Stephen M. Bennett Issuer For For Elect Director Donald G. Cruickshank Issuer For For Elect Director Raymond V. Dittamore Issuer For For Elect Director Thomas W. Horton Issuer For For Elect Director Irwin Mark Jacobs Issuer For For Elect Director Paul E. Jacobs Issuer For For Elect Director Robert E. Kahn Issuer For For Elect Director Sherry Lansing Issuer For For Elect Director Duana A Nelles Issuer For For Elect Director Francisco Ros Issuer For For Elect Director Brent Scowcroft Issuer For For Elect Director Marc I. Stern Issuer For For Amend Omnibus Stock Plan Issuer For For Amend Qualified Employee Stock Purchase Plan Issuer For For Ratify Auditors Issuer For For Advisory Vote to Ratify Named Ececutive Officers' Compensation Issuer One Year Three Years Advisory Vote on Say on Pay Frequancy Issuer For Against Require a Majority Vote for the Election of Directors Issuer Date of Vote: 2/23/2011 Company Name Meeting Date CUSIP Ticker Apple Inc. 2/23/2011 AAPL Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director William V. Campbell Issuer For For Elect Director Millard S. Drexler Issuer For For Elect Director Albert A. Gore, Jr. Issuer For For Elect Director Stephen P. Jobs Issuer For For Elect Director Andrea Jung Issuer For For Elect Director Arthur D. Levinson Issuer For For Elect Director Ronald D. Sugar Issuer For For Ratify Auditors Issuer For For Advisory Vote to Ratify Named Executive Officers' Compensation Issuer One Year One Year Advisory Vote on Say on Pay Frequency Issuer For Against Adopt Policy on Succession Planning Security Holder For Against Require a Majority Vote for the Election of Directors Security Holder Date of Vote: 2/23/2011 Company Name Meeting Date CUSIP Ticker Deere and Company 2/23/2011 DE Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Charles O. Holliday, Jr. Issuer For For Elect Director Dipak C. Jain Issuer For For Elect Director Joachim Milberg Issuer For For Elect Director Richard B. Myers Issuer For For Advisory Vote to Ratify Named Executive Officers' Compensation Issuer One Year One Year Advisory Vote on Say on Pay Frequency Issuer For For Ratify Auditors Issuer Date of Vote: 3/14/2011 Company Name Meeting Date CUSIP Ticker Ciena Corporation 3/26/2011 CIEN Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Harvey B. Cash Issuer For For Elect Director Judith M. O'Brien Issuer For For Elect Director Gary B. Smith Issuer For For Approve Conversion of Securities Issuer For For Ratify Auditors Issuer For For Advisory Vote to Ratify Named Executive Officers' Compensation Issuer One Year Three Years Advisory Vote on Say on Pay Frequency Issuer Date of Vote: 3/15/2011 Company Name Meeting Date CUSIP Ticker The Walt Disney Company 3/23/2011 DIS Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Susan E. Arnold Issuer For For Elect Director John E. Bryson Issuer For For Elect Director John S. Chen Issuer For For Elect Director Judith L. Estrin Issuer For For Elect Director Robert A. Iger Issuer For For Elect Director Steven P. Jobs Issuer For For Elect Director Fred H. Langhammer Issuer For For Elect Director Aylwin B. Lewis Issuer For For Elect Director Monica C. Lozano Issuer For For Elect Director Robert W. Matschullat Issuer For For Elect Director John E. Pepper, Jr. Issuer For For Elect Director Sheryl Sandberg Issuer For For Elect Director Orin C. Smith Issuer For For Ratify Auditors Issuer For For Approve Omnibus Stock Plan Issuer Against For Advisory Vote to Ratify Named Executive Officers' Compensation Issuer One Year One Year Advisory Vote on Say on Pay Frequency Issuer For Against Prohibit Retesting Performance Goals Issuer Date of Vote: 4/7/2011 Company Name Meeting Date CUSIP Ticker ASML Holding NV 4/20/2011 N07059186 ASML Vote MRV Proposal Proposed by Issuer or Security Holder For For Approve Financial Statements and Statutory Reports Issuer For For Approve Discharge of Management Board Issuer For For Approve Discharge of Supervisory Board Issuer For For Approve Dividends of EUR 0.40 Per Share Issuer For For Amend Articles Re: Legislative Changes Issuer For For Approve the Numbers of Stock Options, Respectively Shares for Employees Issuer For For Reelect W.T. Siegle to Supervisory Board Issuer For For Reelect J.W.B. Westerburgen to Supervisory Board Issuer For For Approve Remuneration of Supervisory Board Issuer For For Grant Board Authority to Issue Shares Up to 5 Percent of Issued Capital Issuer For For Authorize Board to Exclude Preemptive Rights from Issuance under Item 13a Issuer For For Grant Board Authority to Issue Additional Shares of up to 5 Percent in Case of Takeover/Merger Issuer For For Authorize Board to Exclude Preemptive Rights from Issuance under Item 13c Issuer For For Authorize Repurchase Shares Issuer For For Authorize Cancellation of Repurchased Shares Issuer For For Authorize Additionnal Cancellation of Repurchased Shares Issuer Date of Vote: 4/7/2011 Company Name Meeting Date CUSIP Ticker Newmont Mining Corporation 4/19/2011 NEM Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Glen A. Barton Issuer For For Elect Director Vincent A. Calarco Issuer For For Elect Director Joseph A. Carrabba Issuer For For Elect Director Noreen Doyle Issuer For For Elect Director Veronica M. Hagen Issuer For For Elect Director Michael S. Hamson Issuer For For Elect Director Richard T. O'Brien Issuer For For Elect Director John B. Prescott Issuer For For Elect Director Donald C. Roth Issuer For For Elect Director Simon Thompson Issuer For For Ratify Auditors Issuer For For Advisory Vote to Ratify Named Executive Officers' Compensation Issuer One Year One Year Advisory Vote on Say on Pay Frequency Issuer Against For Other Business Issuer Date of Vote: 4/12/2011 Company Name Meeting Date CUSIP Ticker Barrick Gold Corporation 4/27/2011 ABX Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect H. L. Beck as Director Issuer For For Elect C. W. D. Birchall as Director Issuer For For Elect D. J. Carty as Director Issuer For For Elect G. Cisneros as Director Issuer For For Elect P.A. Crossgrove as Director Issuer For For Elect R. M. Franklin as Director Issuer For For Elect J. B. Harvey as Director Issuer For For Elect D. Moyo as Director Issuer For For Elect B. Mulroney as Director Issuer For For Elect A. Munk as Director Issuer For For Elect P. Munk as Director Issuer For For Elect A. W. Regent as Director Issuer For For Elect N.P. Rothschild as Director Issuer For For Elect S. J. Shapiro as Director Issuer For For Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Issuer For For Advisory Vote to Ratify Named Executive Officers' Compensation Issuer Date of Vote: 4/18/2011 Company Name Meeting Date CUSIP Ticker Abbott Laboratories 4/29/2011 ABT Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Robert J. Alpern Issuer For For Elect Director Roxanne S. Austin Issuer For For Elect Director W. James Farrell Issuer For For Elect Director H. Laurance Fuller Issuer For For Elect Director Edward M. Liddy Issuer For For Elect Director Phebe N. Novakovic Issuer For For Elect Director William A. Osborn Issuer For For Elect Director Samuel C. Scott III Issuer For For Elect Director Glenn F. Tilton Issuer For For Elect Director Miles D. White Issuer For For Ratify Auditors Issuer For For Advisory Vote to Ratify Named Executive Officers' Compensation Issuer One Year One Year Advisory Vote on Say on Pay Frequency Issuer Against Against Adopt Policy on Pharmaceutical Price Restraint Issuer Date of Vote: 4/18/2011 Company Name Meeting Date CUSIP Ticker Agnico-Eagle Mines Limited 4/29/2011 AEM Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Leanne M. Baker as Director Issuer For For Elect Douglas R. Beaumont as Director Issuer For For Elect Sean Boyd as Director Issuer For For Elect Martine A. Celej as Director Issuer For For Elect Clifford J. Davis as Director Issuer For For Elect Robert J. Gemmell as Director Issuer For For Elect Bernard Kraft as Director Issuer For For Elect Mel Leiderman as Director Issuer For For Elect James D.Nasso as Director Issuer For For Elect Sean Riley as Director Issuer For For Elect J. Merfyn Roberts as Director Issuer For For Elect Eberhard Scherkus as Director Issuer For For Elect Howard R. Stockford as Director Issuer For For Elect Pertti Voutilainen as Director Issuer For For Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Issuer For For Re-approve Stock Option Plan Issuer For For Advisory Vote on Executive Compensation Approach Issuer Date of Vote: 4/25/2011 Company Name Meeting Date CUSIP Ticker Lazard Ltd 4/26/2011 G54050102 LAZ Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Kenneth M. Jacobs as Director Issuer For For Elect Philip A. Laskawy as Director Issuer For For Elect Michael J. Turner as Director Issuer For For Approve Deloitte & Touche LLP as Auditors and Authorize Board to Fix Their Remuneration Auditors Issuer Against For Advisory Vote to Ratify Named Executive Officers' Compensation Issuer One Year Three Years Advisory Vote on Say on Pay Frequency Issuer Date of Vote: 4/25/2011 Company Name Meeting Date CUSIP Ticker The Coca-Cola Company 4/27/2011 KO Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Herbert A. Allen Issuer For For Elect Director Ronald W. Allen Issuer For For Elect Director Howard G. Buffett Issuer For For Elect Director Barry Diller Issuer For For Elect Director Evan G. Greenberg Issuer For For Elect Director Alexis M. Herman Issuer For For Elect Director Muhtar Kent Issuer For For Elect Director Donald R. Keough Issuer For For Elect Director Maria Elena Lagomasino Issuer For For Elect Director Donald F. McHenry Issuer For For Elect Director Sam Nunn Issuer For For Elect Director James D. Robinson III Issuer For For Elect Director Peter V. Ueberroth Issuer For For Elect Director Jacob Wallenberg Issuer For For Elect Director James B. Williams Issuer For For Ratify Auditors Issuer For For Amend Executive Incentive Bonus Plan Issuer For For Amend Restricted Stock Plan Issuer For For Advisory Vote to Ratify Named Executive Officers' Compensation Issuer One Year One Year Advisory Vote on Say on Pay Frequency Issuer For Against Publish Report on Chemical Bisphenol-A (BPA) Issuer Date of Vote: 4/25/2011 Company Name Meeting Date CUSIP Ticker Peabody Energy Corp. 5/3/2011 BTU Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Gregory H. Boyce Issuer For For Elect Director William A. Coley Issuer For For Elect Director William E. James Issuer For For Elect Director Robert B. Karn III Issuer For For Elect Director M. Frances Keeth Issuer For For Elect Director Henry E. Lentz Issuer For For Elect Director Robert A. Malone Issuer For For Elect Director William C. Rusnack Issuer For For Elect Director John F. Turner Issuer For For Elect Director Sandra A. Van Trease Issuer For For Elect Director Alan H. Washkowitz Issuer For For Ratify Auditors Issuer For For Advisory Vote to Ratify Named Executive Officers' Compensation Issuer One Year Two Years Advisory Vote on Say on Pay Frequency Issuer Against For Approve Omnibus Stock Plan Issuer Date of Vote: 4/25/2011 Company Name Meeting Date CUSIP Ticker Cameron International Corp. 5/3/2011 13342B105 CAM Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Peter J. Fluor Issuer For For Elect Director Jack B. Moore Issuer For For Elect Director David Ross Issuer For For Ratify Auditors Issuer For For Approve Executive Incentive Bonus Plan Issuer For For Amend Omnibus Stock Plan Issuer For For Advisory Vote to Ratify Named Executive Officers' Compensation Issuer One Year None Advisory Vote on Say on Pay Frequency Issuer Date of Vote: 4/26/2011 Company Name Meeting Date CUSIP Ticker Kinross Gold Corp. 5/4/2011 KGC Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect John A. Brough as Director Issuer For For Elect Tye W. Burt as Director Issuer For For Elect John K. Carrington as Director Issuer For For Elect Richard P. Clark as Director Issuer For For Elect John M.H. Huxley as Director Issuer For For Elect John A. Keyes as Director Issuer For For Elect Catherine McLeod-Seltzer as Director Issuer For For Elect George F. Michals as Director Issuer For For Elect John E. Oliver as Director Issuer For For Elect Terence C.W. Reid as Director Issuer For For Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Issuer For For Amend Share Incentive Plan Issuer For For Amend Restricted Stock Plan Issuer For For Advisory Vote on Executive Compensation Approach Issuer Date of Vote: 4/27/2011 Company Name Meeting Date CUSIP Ticker Huntsman Corp. 5/5/2011 HUN Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Jon M. Huntsman Issuer For For Elect Director Patrick T. Harker Issuer For For Advisory Vote to Ratify Named Executive Officers' Compensation Issuer One Year One Year Advisory Vote on Say on Pay Frequency Issuer For For Ratify Auditors Issuer Date of Vote: 4/27/2011 Company Name Meeting Date CUSIP Ticker Broadcom Corp. 5/5/2011 BRCM Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Nancy H. Handel Issuer For For Elect Director Eddy W. Hartenstein Issuer For For Elect Director Maria Klawe Issuer For For Elect Director John E. Major Issuer For For Elect Director Scott A. McGregor Issuer For For Elect Director William T. Morrow Issuer For For Elect Director Henry Samueli Issuer For For Elect Director John A.C. Swainson Issuer For For Elect Director Robert E. Switz Issuer For For Advisory Vote to Ratify Named Executive Officers' Compensation Issuer One Year Three Years Advisory Vote on Say on Pay Frequency Issuer For For Ratify Auditors Issuer Date of Vote: 4/27/2011 Company Name Meeting Date CUSIP Ticker LyondellBasell Industries NV 5/5/2011 NL000943492 (ISIN) LYB Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect J.S. Bindra as Class I Directors to the Supervisory Board Issuer For For Reelect M. Carroll as Class I Directors to the Supervisory Board Issuer For For Reelect R. van der Meer as Class I Directors to the Supervisory Board Issuer For For Elect R. Buchanan as Class II Director to the Supervisory Board Issuer For For Elect J. Aigrain as Class III Director to the Supervisory Board Issuer For For Adopt Financial Statements and Statutory Reports Issuer For For Approve Discharge of Management Board Issuer For For Approve Discharge of Supervisory Board Issuer For For Ratify PricewaterhouseCoopers as Auditors Issuer Against For Approve Remuneration of Supervisory Board Issuer For For Amend Articles Re: Removal of References to Class B Shares and Conversion into A Shares, Deletion of Provisions regarding Listing on New York Stock Exchange, and Legislative Changes in Dutch Law Issuer For For Approve Dividends of USD 0.10 Per Share Issuer Against For Advisory Vote to Approve Remuneration Report Containing Remuneration Policy for Management Board Members Issuer One Year One Year Advisory Vote on Say on Pay Frequency Issuer For For Elect G. Gwin as Class II Director to the Supervisory Board Issuer Date of Vote: 5/9/2011 Company Name Meeting Date CUSIP Ticker Skyworks Solutions, Inc. 5/11/2011 83088M102 SWKS Vote MRV Proposal Proposed by Issuer or Security Holder For For Declassify the Board of Directors Issuer For For Elect Director David J. McLachlan Issuer For For Elect Director David J. Aldrich Issuer For For Elect Director Kevin L. Beebe Issuer For For Elect Director Moiz M. Beguwala Issuer For For Elect Director Timothy R. Furey Issuer For For Elect Director Balakrishnan S. Iyer Issuer For For Elect Director Thomas C. Leonard Issuer For For Elect Director David P. McGlade Issuer For For Elect Director Robert A. Schriesheim Issuer For For Elect Director David J. Aldrich Issuer For For Elect Director Moiz M. Beguwala Issuer For For Elect Director David P. McGlade Issuer For For Amend Omnibus Stock Plan Issuer For For Amend Non-Employee Director Omnibus Stock Plan Issuer For For Amend Qualified Employee Stock Purchase Plan Issuer For For Advisory Vote to Ratify Named Executive Officers' Compensation Issuer One Year Three Years Advisory Vote on Say on Pay Frequency Issuer For For Ratify Auditors Issuer Date of Vote: 5/9/2011 Company Name Meeting Date CUSIP Ticker Agrium Inc. 5/10/2011 AGU Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Ralph S. Cunningham, Russell K. Girling, Susan A. Henry, Russell J. Horner, David J. Lesar, John E. Lowe, A. Anne McLellan, Derek G. Pannell, Frank W. Proto, Michael M. Wilson, and Victor J. Zaleschuk as Directors Issuer For For Ratify KPMG LLP as Auditors Issuer Date of Vote: 5/9/2011 Company Name Meeting Date CUSIP Ticker The Mosaic Company 5/11/2011 61945A107 MOS Vote MRV Proposal Proposed by Issuer or Security Holder For For Approve Merger Agreement Issuer For For Adjourn Meeting Issuer Date of Vote: 5/9/2011 Company Name Meeting Date CUSIP Ticker Capital One Financial Corp. 5/11/2011 14040H105 COF Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Patrick W. Gross Issuer For For Elect Director Ann Fritz Hackett Issuer For For Elect Director Pierre E. Leroy Issuer For For Ratify Auditors Issuer For For Declassify the Board of Directors Issuer For For Advisory Vote to Ratify Named Executive Officers' Compensation Issuer One Year One Year Advisory Vote on Say on Pay Frequency Issuer Date of Vote: 5/9/2011 Company Name Meeting Date CUSIP Ticker CF Industries Holdings, Inc. 5/11/2011 CF Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Stephen R. Wilson Issuer For For Elect Director Wallace W. Creek Issuer For For Elect Director William Davisson Issuer For For Elect Director Robert G. Kuhbach Issuer For For Advisory Vote to Ratify Named Executive Officers' Compensation Issuer One Year Three years Advisory Vote on Say on Pay Frequency Issuer For For Ratify Auditors Issuer For Against Declassify the Board of Directors Issuer Date of Vote: 5/10/2011 Company Name Meeting Date CUSIP Ticker Ford Motor Company 5/12/2011 F Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Stephen G. Butler Issuer For For Elect Director Kimberly A. Casiano Issuer For For Elect Director Anthony F. Earley, Jr. Issuer For For Elect Director Edsel B. Ford II Issuer For For Elect Director William Clay Ford, Jr. Issuer For For Elect Director Richard A. Gephardt Issuer For For Elect Director James H. Hance, Jr. Issuer For For Elect Director Irvine O. Hockaday, Jr. Issuer For For Elect Director Richard A. Manoogian Issuer For For Elect Director Ellen R. Marram Issuer For For Elect Director Alan Mulally Issuer For For Elect Director Homer A. Neal Issuer For For Elect Director Gerald L. Shaheen Issuer For For Ratify Auditors Issuer For For Advisory Vote to Ratify Named Executive Officers' Compensation Issuer One Year One Year Advisory Vote on Say on Pay Frequency Issuer Against Against Publish Political Contributions Issuer For Against Approve Recapitalization Plan for all Stock to have One-vote per Share Issuer For Against Amend Articles/Bylaws/Charter Call Special Meetings Issuer Date of Vote: 5/10/2011 Company Name Meeting Date CUSIP Ticker Gilead Sciences, Inc. 5/12/2011 GILD Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director John F. Cogan Issuer For For Elect Director Etienne F. Davignon Issuer For For Elect Director James M. Denny Issuer For For Elect Director Carla A. Hills Issuer For For Elect Director Kevin E. Lofton Issuer For For Elect Director John W. Madigan Issuer For For Elect Director John C. Martin Issuer For For Elect Director Gordon E. Moore Issuer For For Elect Director Nicholas G. Moore Issuer For For Elect Director Richard J. Whitley Issuer For For Elect Director Gayle E. Wilson Issuer For For Elect Director Per Wold-Olsen Issuer For For Ratify Auditors Issuer For For Amend Executive Incentive Bonus Plan Issuer For For Reduce Supermajority Vote Requirement Issuer For For Provide Right to Call Special Meeting Issuer Against For Advisory Vote to Ratify Named Executive Officers' Compensation Issuer One Year One Year Advisory Vote on Say on Pay Frequency Issuer Date of Vote: 5/10/2011 Company Name Meeting Date CUSIP Ticker Potash Corporation of Saskatchewan Inc. 5/12/2011 73755L107 POT Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director C. M. Burley Issuer For For Elect Director W. J. Doyle Issuer For For Elect Director J. W. Estey Issuer For For Elect Director C. S. Hoffman Issuer For For Elect Director D. J. Howe Issuer For For Elect Director A. D. Laberge Issuer For For Elect Director K. G. Martell Issuer For For Elect Director J. J. McCaig Issuer For For Elect Director M. Mogford Issuer For For Elect Director P. J. Schoenhals Issuer For For Elect Director E. R. Stromberg Issuer For For Elect Director E. Viyella de Paliza Issuer For For Ratify Deloitte & Touche LLP as Auditors Issuer For For Approve 2011 Performance Option Plan Issuer For For Advisory Vote on Executive Compensation Approach Issuer Date of Vote: 5/11/2011 Company Name Meeting Date CUSIP Ticker JPMorgan Chase & Co. 5/17/2011 46625H100 JPM Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Crandall C. Bowles Issuer For For Elect Director Stephen B. Burke Issuer For For Elect Director David M. Cote Issuer For For Elect Director James S. Crown Issuer For For Elect Director James Dimon Issuer For For Elect Director Ellen V. Futter Issuer For For Elect Director William H. Gray, III Issuer For For Elect Director Laban P. Jackson, Jr. Issuer For For Elect Director David C. Novak Issuer For For Elect Director Lee R. Raymond Issuer For For Elect Director William C. Weldon Issuer For For Ratify Auditors Issuer Against For Advisory Vote to Ratify Named Executive Officers' Compensation Issuer One Year One Year Advisory Vote on Say on Pay Frequency Issuer Against For Amend Omnibus Stock Plan Issuer Against Against Affirm Political Non-Partisanship Issuer For Against Provide Right to Act by Written Consent Issuer Against Against Report on Restoring Trust and Confidence in the Financial System Issuer For Against Report on Political Contributions Issuer Against Against Institute Procedures to Prevent Investments in Companies that Contribute to Genocide or Crimes Against Humanity Issuer Against Against Require Independent Board Chairman Issuer Date of Vote: 5/18/2011 Company Name Meeting Date CUSIP Ticker Alpha Natural Resources 5/19/2011 02076X102 ANR Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Michael J. Quillen Issuer For For Elect Director William J. Crowley, Jr. Issuer For For Elect Director Kevin S. Crutchfield Issuer For For Elect Director E. Linn Draper, Jr. Issuer For For Elect Director Glenn A. Eisenberg Issuer For For Elect Director P. Michael Giftos Issuer For For Elect Director Joel Richards, III Issuer For For Elect Director James F. Roberts Issuer For For Elect Director Ted G. Wood Issuer For For Advisory Vote to Ratify Named Executive Officers' Compensation Issuer One Year Three Years Advisory Vote on Say on Pay Frequency Issuer For For Ratify Auditors Issuer For Against Report on Efforts to Reduce Pollution From Products and Operations Issuer Date of Vote: 5/18/2011 Company Name Meeting Date CUSIP Ticker Halliburton Co. 5/19/2011 HAL Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Alan M. Bennett Issuer For For Elect Director James R. Boyd Issuer For For Elect Director Milton Carroll Issuer For For Elect Director Nance K. Dicciani Issuer For For Elect Director S. Malcolm Gillis Issuer For For Elect Director Abdallah S. Jum'ah Issuer For For Elect Director David J. Lesar Issuer For For Elect Director Robert A. Malone Issuer For For Elect Director J Landis Martin Issuer For For Elect Director Debra L. Reed Issuer For For Ratify Auditors Issuer For For Advisory Vote to Ratify Named Executive Officers' Compensation Issuer One Year One Year Advisory Vote on Say on Pay Frequency Issuer For Against Review and Assess Human Rights Policies Issuer For Against Report on Political Contributions Issuer Date of Vote: 5/18/2011 Company Name Meeting Date CUSIP Ticker Time Warner Inc. 5/20/2011 TWX Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director James L. Barksdale Issuer For For Elect Director William P. Barr Issuer For For Elect Director Jeffrey L. Bewkes Issuer For For Elect Director Stephen F. Bollenbach Issuer For For Elect Director Frank J. Caufield Issuer For For Elect Director Robert C. Clark Issuer For For Elect Director Mathias Dopfner Issuer For For Elect Director Jessica P. Einhorn Issuer For For Elect Director Fred Hassan Issuer For For Elect Director Michael A. Miles Issuer For For Elect Director Kenneth J. Novack Issuer For For Elect Director Paul D. Wachter Issuer For For Elect Director Deborah C. Wright Issuer For For Ratify Auditors Issuer For For Advisory Vote to Ratify Named Executive Officers' Compensation Issuer One Year Three Years Advisory Vote on Say on Pay Frequency Issuer For For Reduce Supermajority Vote Requirement Issuer For Against Provide Right to Act by Written Consent Issuer Date of Vote: 5/20/2011 Company Name Meeting Date CUSIP Ticker Teradyne, Inc. 5/24/2011 TER Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director James W. Bagley Issuer For For Elect Director Michael A. Bradley Issuer For For Elect Director Albert Carnesale Issuer For For Elect Director Daniel W. Christman Issuer For For Elect Director Edwin J. Gillis Issuer For For Elect Director Timothy E. Guertin Issuer For For Elect Director Paul J. Tufano Issuer For For Elect Director Roy A. Vallee Issuer For For Advisory Vote to Ratify Named Executive Officers' Compensation Issuer One Year Three Years Advisory Vote on Say on Pay Frequency Issuer For For Amend Omnibus Stock Plan Issuer For For Ratify Auditors Issuer Date of Vote: 5/20/2011 Company Name Meeting Date CUSIP Ticker First Solar, Inc. 5/25/2011 FSLR Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Michael J. Ahearn Issuer For For Elect Director Robert J. Gillette Issuer For For Elect Director Craig Kennedy Issuer For For Elect Director James F. Nolan Issuer For For Elect Director William J. Post Issuer For For Elect Director J. Thomas Presby Issuer For For Elect Director Paul H. Stebbins Issuer For For Elect Director Michael Sweeney Issuer For For Elect Director Jose H. Villarreal Issuer For For Advisory Vote to Ratify Named Executive Officers' Compensation Issuer One Year Three Years Advisory Vote on Say on Pay Frequency Issuer For For Ratify Auditors Issuer Against Against Report on Potential Risks Related to Arizona Immigration Legislation and Public Reaction Issuer Date of Vote: 5/23/2011 Company Name Meeting Date CUSIP Ticker Alpha Natural Resources, Inc. 6/1/2011 02076X102 ANR Vote MRV Proposal Proposed by Issuer or Security Holder For For Approve Increase Authorized Common Stock Issuer For For Issue Shares in Connection with Acquisition Issuer For For Adjourn Meeting Issuer Date of Vote: 5/24/2011 Company Name Meeting Date CUSIP Ticker Google Inc. 6/2/2011 38259P508 GOOG Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Larry Page Issuer For For Elect Director Sergey Brin Issuer For For Elect Director Eric E. Schmidt Issuer For For Elect Director L. John Doerr Issuer For For Elect Director John L. Hennessy Issuer For For Elect Director Ann Mather Issuer For For Elect Director Paul S. Otellini Issuer For For Elect Director K. Ram Shriram Issuer For For Elect Director Shirley M. Tilghman Issuer For For Ratify Auditors Issuer Against For Amend Omnibus Stock Plan Issuer For For Advisory Vote to Ratify Named Executive Officers' Compensation Issuer One Year Three Years Advisory Vote on Say on Pay Frequency Issuer Against Against Amend Bylaws to Establish a Board Committee on Environmental Sustainability Issuer Against Against Reduce Supermajority Vote Requirement Issuer Against Against Report on Code of Conduct Compliance Issuer Date of Vote: 5/24/2011 Company Name Meeting Date CUSIP Ticker Sandisk Corp. 6/7/2011 80004C101 SNDK Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Michael Marks Issuer For For Elect Director Kevin DeNuccio Issuer For For Elect Director Irwin Federman Issuer For For Elect Director Steven J. Gomo Issuer For For Elect Director Eddy W. Hartenstein Issuer For For Elect Director Chenming Hu Issuer For For Elect Director Catherine P. Lego Issuer For For Elect Director Sanjay Mehrotra Issuer For For Ratify Auditors Issuer For For Amend Omnibus Stock Plan Issuer For For Amend Qualified Employee Stock Purchase Plan Issuer For For Advisory Vote to Ratify Named Executive Officers' Compensation Issuer One Year One Year Advisory Vote on Say on Pay Frequency Issuer Date of Vote: 5/24/2011 Company Name Meeting Date CUSIP Ticker United Continental Holdings, Inc. 6/8/2011 UAL Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Kirbyjon H. Caldwell Issuer For For Elect Director Carolyn Corvi Issuer For For Elect Director W. James Farrell Issuer For For Elect Director Jane C. Garvey Issuer For For Elect Director Walter Isaacson Issuer For For Elect Director Henry L. Meyer III Issuer For For Elect Director Oscar Munoz Issuer For For Elect Director James J. O'Connor Issuer For For Elect Director Laurence E. Simmons Issuer For For Elect Director Jeffery A. Smisek Issuer For For Elect Director Glenn F. Tilton Issuer For For Elect Director David J. Vitale Issuer For For Elect Director Charles A. Yamarone Issuer For For Ratify Auditors Issuer For For Advisory Vote to Ratify Named Executive Officers' Compensation Issuer One Year One Year Advisory Vote on Say on Pay Frequency Issuer Date of Vote: 5/26/2011 Company Name Meeting Date CUSIP Ticker US Airways Group, Inc. 6/9/2011 90341W108 LCC Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Bruce R. Lakefield Issuer For For Elect Director W. Douglas Parker Issuer For For Ratify Auditors Issuer For For Approve Omnibus Stock Plan Issuer For For Advisory Vote to Ratify Named Executive Officers' Compensation Issuer One Year One Year Advisory Vote on Say on Pay Frequency Issuer For Against Provide for Cumulative Voting Issuer Date of Vote: 6/13/2011 Company Name Meeting Date CUSIP Ticker Vivus Inc. 6/17/2011 VVUS Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Leland F. Wilson Issuer For For Elect Director Peter Y. Tam Issuer For For Elect Director Mark B. Logan Issuer For For Elect Director Charles J. Casamento Issuer For For Elect Director Linda M. Dairiki Shortliffe, M.D. Issuer For For Advisory Vote to Ratify Named Executive Officers' Compensation Issuer One Year Three Years Advisory Vote on Say on Pay Frequency Issuer For For Ratify Auditors Issuer For For Amend Qualified Employee Stock Purchase Plan Issuer Date of Vote: 6/13/2011 Company Name Meeting Date CUSIP Ticker Sohu.com Inc. 6/17/2011 83408W103 SOHU Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Charles Zhang Issuer For For Elect Director Charles Huang Issuer Withhold For Elect Director Dave Qi Issuer Withhold For Elect Director Shi Wang Issuer For For Advisory Vote to Ratify Named Executive Officers' Compensation Issuer One Year Three Years Advisory Vote on Say on Pay Frequency Issuer For For Ratify Auditors Issuer Date of Vote: 6/22/2011 Company Name Meeting Date CUSIP Ticker Delta Air Lines, Inc. 6/30/2011 DAL Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Richard H. Anderson Issuer For For Elect Director Edward H. Bastian Issuer For For Elect Director Roy J. Bostock Issuer For For Elect Director John S. Brinzo Issuer For For Elect Director Daniel A. Carp Issuer For For Elect Director John M. Engler Issuer For For Elect Director Mickey P. Foret Issuer For For Elect Director David R. Goode Issuer For For Elect Director Paula Rosput Reynolds Issuer For For Elect Director Kenneth C. Rogers Issuer For For Elect Director Kenneth B. Woodrow Issuer For For Advisory Vote to Ratify Named Executive Officers' Compensation Issuer One Year One Year Advisory Vote on Say on Pay Frequency Issuer For For Ratify Auditors Issuer For Against Provide for Cumulative Voting Issuer SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Professionally Managed Portfolios By (Signature and Title)* /s/ Eric W. Falkeis Eric W. Falkeis President Date August 22, 2011 * Print the name and title of each signing officer under his or her signature.
